Title: From John Adams to Antoine Marie Cerisier, 9 June 1783
From: Adams, John
To: Cerisier, Antoine Marie


          Sir,
            Paris. June. 9th. 1783.—
          I thank you for yours of the 2d. inst: The translation of my letters in the Pol: Hol: of the 2d. June: 82, fm. Parker’s Genl: Adverr: is very just as I believe. I have not the English to compare, but in memory. I am the more anxious abt: those letters as I committed a great indiscretion in sending them in the year 1780 fm. Paris without keeping a Copy of a single line of them— I am endeavoring to get the Originals; but, if I shd. fail in this I wish them to be fully published at present & reduced to a certainty, since such things are sometimes liable to change, obliterations Interpolations, &c:—
          The truth is, the letters themselves have little weight & made a small impression: but hereafter, when inquisitive Spirits begin greedily to search for documents of the Peace, if any one shd. discover in those letters the characteristic features of the Provisional Treaty of the 30th. Nov. 1782. he may think the letters & Treaty had the same Sire: and if he shd. afterwards find that the Writer of the letters, 2. or 3. yrs: afterwards, really did act in the Character of first Min: Plenipo: of the U: S: at the peace, he may think those letters of more importance than you & I do. For this reason I wish to have them now fixed, as well as may be, that no imposture may be practised in future, under color of them, & I am, for this reason the more obliged to you for translating them.
          Yr: &:
        